NO. 07-08-0392-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



FEBRUARY 27, 2009



______________________________





TIEN TIEN MAN, M.D., APPELLANT



V.



TEXAS TECH UNIVERSITY HEALTH SCIENCE CENTER, APPELLEE



_________________________________



FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2007-539,626; HONORABLE SAM MEDINA, JUDGE



_______________________________



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Pending before this Court is Tien Tien Man, M.D.’s 
Motion for Withdrawal of Appeal 
in which he represents he wishes to withdraw this appeal.  Without passing on the merits of the case, the motion is granted and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).  Per the parties’ agreement, costs are to be assessed against the party incurring same.   Tex. R. App. P. 42.1(d).  Having dismissed the appeal at Tien Tien Man, M.D.’s request, no motion for rehearing will be entertained and our mandate will issue forthwith.



Patrick A. Pirtle

      Justice

(_24

åÆ*A+Mæç(_23

åÆ*>+Mæç(_22

åÆ*;+Mæç(_21

åÆ*8+Mæç(_20

åÆ*5+Mæç(_19

åÆ*2+Mæç(_18

åÆ*Õæç(_17 åÆ*GÕMæç(_16



 



åÆ*DÕMæç(_15




 




åÆ*AÕMæç(_14





 





åÆ*>ÕMæç(_13






 






åÆ*;ÕMæç(_12







 







åÆ*8ÕMæç(_11








 








åÆ*5ÕMæç(_10









 









åÆ(2ÕMæç&_9










 










åÆ(õæç&_8åÆ(GõMæç&_7

åÆ(DõMæç&_6

åÆ(AõMæç&_5

åÆ(>õMæÇ&_4

åÆ(;õMæç&_3

åÆ(8õMæç&_2

åÆ(5õMæç&_1

åÆ&2õMæç$_

åÆ0æÆ.NormalåÆ<æÆ:DefinitionßTåÆ<AAæÆ:DefinitionßL

åÆ8ææÅ6Definition
åÆ(''æÆ&H1
åÆ(üüæÆ&H2
åÆ(üüæÆ&H3
åÆ(üüæÆ&H4
åÆ(üüæÆ&H5
åÆ(üüæÆ&H6
åÆ2æææÆ0Address
åÆ8MMæÆ6Blockquote

åÆ,ææÅ*CITE
åÆ,dlÅ*CODE
åÆ4ææÅ2Emphasis
åÆ6íÉÅ4Hyperlink
åÆ<íÉÅ:FollowedHype
åÆ4goÅ2Keyboard
åÆ<æÆ:Preformatted
åÆ<æÆ:zBottomßofß

&ÆúçÅÃÆÆdÃÆdåF)ÄÅ1ùÆdxd'ÆùdxdåÆ<æÆ:zTopßofßFor

åF)ÄÅ2ùàdxdåÆ0KSÅ.Sample
åÆ0ææÅ.Strong
åÆ8dlÅ6Typewriter
åÆ4ææÅ2Variable
åÆ:ØÇÅ8HTMLßMarkup
åÆ2ãÅ0Commentàß!"#$%&'ß35;AGMSY_11.1.1.1.1.1.1.1.<Ñ6ÉXáå9`(ÑñúCourierßNewÖö\êöâèâ`õèñ&TimesßNewßRoman%Ö2ñáøA`ñÉñêArialà3#Õåæåæå37=CIQYag1.a.i.(1)(a)(i)1)a)ÅUæi)åÆ(;æù3$




åÆ(ííÅæ O$
ÕÆåèÉåÃÉÉdà(


CEKQW]cioAutoList21)1)1)1)1)1)1)1)Å[1)àCOUNTYåâÅH-ß-

NO.  07-04-0084-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



OCTOBER 21, 2004



______________________________





B. T. HEALTH CARE, INC., D/B/A BENDER TERRACE, APPELLANT



V.



THURMAN HONEYCUTT, AS EXECUTOR AND REPRESENTATIVE

OF THE ESTATE OF RONALD HONEYCUTT, APPELLEE





_________________________________



FROM THE 99
TH
 DISTRICT COURT OF LUBBOCK COUNTY, TEXAS



NO. 2002-516,937; HONORABLE MACKEY HANCOCK, JUDGE



_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

ORDER

Appellant B. T. Health Care, Inc., d/b/a Bender Terrace, is appealing a judgment from a jury trial.  The judgment was signed on December 17, 2003.   The trial court clerk’s record was filed on April 22, 2004 and a supplemental clerk’s record was filed on April 29, 2004 and May 4, 2004.  The court reporter’s record originally was due to be filed on April 15, 2004.

On April 16, 2004, the court reporter requested an extension of time and was granted until May 17, 2004.  On May 26, 2004, the court reporter requested a second extension of time and was granted until June 21, 2004.  On July 20, 2004 this Court issued a letter asking for a status report to be filed by the court reporter, Deborah Reeves.   The Court directed the status report be filed no later than Friday, July 30, 2004.  On August 12, 2004, the court reporter responded by filing a 3rd motion for extension of time, without specifying a date to which the extension was required, but stating that she would try to complete the record by September 1, 2004.  On September 10, 2004, this Court abated the appeal and remanded the cause to the 99
th
 District Court of Lubbock County to conduct a hearing to determine:



whether Deborah Reeves was able to prepare and file the reporter’s record within 30 days from the date of hearing; or 


whether the trial court should appoint a deputy reporter to prepare and file the reporter’s record within 30 days from the date of hearing.




The trial court held a hearing on the status of the transcript production on September 17, 2004.  At the conclusion of the hearing, the trial court entered findings of fact and conclusions of law.  The trial court concluded that Deborah Reeves would be able to complete the record within 30 days of the hearing, and that a deputy reporter was unnecessary for the completion of the record.  On October 4, the court reporter filed a fourth request for an extension, without indicating the length of extension being requested.  The request simply states that the record is incomplete, and that she is “waiting for the transcription of the last jury note and verdict from another reporter and final payment.”    The request for extension is denied.

Accordingly, we order Deborah Reeves, official court reporter for the 99th District Court of Lubbock County, to transcribe and file with the Clerk of this Court a reporter's record as required by the Texas Rules of Appellate Procedure and encompassing trial court number 2002-516,937.  The record shall include all argument, evidence, and exhibits presented to the court during trial, as well as any pretrial and post-trial hearings conducted in said cause.  We further order Deborah Reeves to file the reporter's record in a manner by which it will be actually received by the Clerk of this Court on or before 5:00 p.m. on October 29, 2004.  No further motions for extension of time will be considered.     Failure to file the reporter's record as directed by this Court's order may result in one or more of the following: 


    	A hearing requiring Deborah Reeves to show cause why she should not be held in contempt; 

A complaint to the Court Reporter's Certification Board; 

Appropriate sanctions; or 

Abatement to the trial court for appropriate action. 


     

     It is so ordered. 

                              					     Per Curiam